DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In regards to the Applicant’s response filed 11/19/2020 claims 2-11, 13-21 are pending examination, and claims 1 and 12 are canceled.
Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  The claims are objected due to the language stating “at least two accelerometers for detecting a characteristic of a CPR therapy performed on the patient, wherein the at least two accelerometers are positioned at locations at the anterior surface of the patient’s chest, but spaced apart from the center of the patient’s chest, locations being chosen to identify a characteristic of the center of the patient’s chest…”.  As mentioned below this language is viewed to claim a human.  The Examiner suggest amending the language to state that the accelerometers are “configured to” be placed on the patients chest.  Appropriate correction is required.  This applies similarly to claim 11 for the reasons stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2 and 11, and their dependents, are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 2 recites “at least two accelerometers for detecting a characteristic of a CPR therapy performed on the patient, wherein the at least two accelerometers are positioned at locations at the anterior surface of the patient’s chest, but spaced apart from the center of the patient’s chest, locations being chosen to identify a characteristic of the center of the patient’s chest…”.  This language claims a human due to the language stating “accelerometers are positioned at locations at the anterior surface of the patient’s chest…”.  This applies similarly to claim 11 for the reasons stated above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2, and its dependent claims particularly claims 3 and 4, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,561,575 in view of Elghazzawi et al. (US 20130060315). 
In regards to claim 2 of the current application, US Patent 10,561,575 claim 1 discloses, “A wearable medical device (claim 1: “A wearable defibrillator” which is a type of medical device), comprising: a garment configured to be worn about a torso of a patient (claim 1: “a garment configured to be continuously worn about a torso of a patient for an extended period of time” the garment of claim 1 is a garment that is intended to be worn for long periods of time, this would meet the current limitation because it is a garment); at least two [sensors] for detecting a characteristic of a CPR therapy performed on the patient, wherein the at least two [sensors] are positioned at locations at the anterior surface of the patient’s chest, but apart from the center of the patient’s chest (claim 1: “at least one ventilation sensor movably attached to the garment for detecting a characteristic of ventilations of a cardiopulmonary resuscitation (CPR) therapy; at least one chest compression sensor configured to be attached to the garment and positioned parasternally on the patient such that the at least one chest compression sensor is offset from a point at which a rescuer exerts force to deliver chest compressions” the two sensors would be the ventilation sensor and the chest compression sensor which both provide information about the CPR therapy, the two sensors positioned parasternally means that they are on the front portion of the chest, also the location chest compressions are delivered is the center of the chest, so under broadest reasonable interpretation it is understood that the sensors “are spaced apart” from each other since one is on the garment and the other is offset from the compression location ); an output device (claim 1: “an output device”); and a processor configured for processing information from the at least two [sensors] and providing, to the output device, information about the CPR therapy (claim 1: “and a processor configured for processing information from the one or more ECG sensing electrodes, the at least one ventilation sensor, and the at least one chest compression sensor, determining one or more adjustments to be applied to motion data from the at least one chest compression sensor to adjust for the offset from the point at which the rescuer is exerting force to deliver chest compressions, and providing, to the output device, information about the CPR therapy” the processor is able to collect information from the two sensors, monitoring the CPR therapy and provides an output based on the collected information about the CPR therapy),” but fails to disclose, “wherein the sensors are accelerometers”, and “wherein the processing comprises determining information about a geometry defined by the at least two sensors.”  Elghazzawi teaches of a CPR therapy assistive device in which, contains an accelerometers (para. 26 discusses each of the electrodes containing an accelerometer, 60), “wherein the processing comprises determining information about a geometry defined by the at least [sensors] during the CPR therapy (para. 42 discusses how the correct placement of the electrodes will allow for proper information about CPR to be collected, para. 22 the accelerometer can provide information about the chest compressions such as the required depth and rate, para. 43 the electrode camera images the chest and then will provide the user with where the electrodes should be placed for proper CPR therapy administration).”  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to combine the sensors being able to provide feedback on compressions to the user, as taught by Elghazzawi, with the CPR therapy system of US Patent 10,561,575, for the purpose of creating a CPR therapy assistance device that is able to provide a user with feedback on how compressions should be performed based on compression information. 
In regards to claim 3 of the current application, US Patent 10,561,575 claim 2 discloses, “The wearable medical device of claim 2, wherein the CPR therapy comprises chest compressions (claim 2: “The wearable defibrillator of claim 1, wherein the at least one chest compression sensor is configured for detecting a characteristic of chest compressions of the CPR therapy, wherein the characteristic of chest compressions of the CPR therapy comprises the motion data comprising at least one of a depth of the chest compressions and a rate of the chest compressions” the system collects information from the chest compression sensor about the CPR therapy)”.
In regards to claim 4 of the current application, US Patent 10,561,575 claim  4 discloses, “The wearable medical device of claim 2, wherein the CPR therapy comprises ventilations (claim 4: “The wearable defibrillator of claim 1, wherein the at least one ventilation sensor comprises a sound sensor and the characteristic of ventilations of the CPR therapy comprises an intensity of lung sounds as detected by the sound sensor” the system collects information from the ventilation sensor and provides information to the system about the ventilations being performed).”
Claim 11, and its dependents, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,561,575 in view of Elghazzawi et al. (US 20130060315). 
In regards to claim 11 of the current application, US Patent 10,561,575 claim 1 discloses, “A wearable medical device (claim 1: “A wearable defibrillator” which is a type of medical device), comprising: a garment configured to be worn about a torso of a patient (claim 1: “a garment configured to be continuously worn about a torso of a patient for an extended period of time” the garment of claim 1 is a garment that is intended to be worn for long periods of time, this would meet the current limitation because it is a garment); one or more accelerometers for measuring a characteristic of a CPR therapy (claim 1: “at least one ventilation sensor movably attached to the garment for detecting a characteristic of ventilations of a cardiopulmonary resuscitation (CPR) therapy; at least one chest compression sensor configured to be attached to the garment and positioned parasternally on the patient such that the at least one chest compression sensor is offset from a point at which a rescuer exerts force to deliver chest compressions” the two sensors would be the ventilation sensor and the chest compression sensor which both provide information about the CPR therapy); an output device (claim 1: “an output device”); and a processor configured for receiving input from a measuring device that is configured for measuring information, and providing, to the output device, during administration of the CPR therapy, information about the CPR therapy (claim 1: “and a processor configured for processing information from the one or more ECG sensing electrodes, the at least one ventilation sensor, and the at least one chest compression sensor, determining one or more adjustments to be applied to motion data from the at least one chest compression sensor to adjust for the offset from the point at which the rescuer is exerting force to deliver chest compressions, and providing, to the output device, information about the CPR therapy” the processor is able to collect information from the two sensors, monitoring the CPR therapy and provides an output based on the collected information about the CPR therapy),” but fails to disclose, except for, “geometry of the patient's chest prior to initiation of CPR.”  Elghazzawi teaches of a CPR therapy system which, “geometry of the patient's chest prior to initiation of the CPR therapy (para. 42 discusses how the correct placement of the electrodes will allow for proper information about CPR to be collected, para. 22 the accelerometer can provide information about the chest compressions such as the required depth and rate, para. 43 the electrode camera images the chest and then will provide the user with where the electrodes should be placed for proper CPR therapy administration).”   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to combine the compression feedback, as taught by Elghazzawi, with the system of US Patent . 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4, 7-8, 11, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Elghazzawi (US 20130060315), in view of Chapman et al. (20060229680), in view of Herken et al. (US 20150005588).
In regards to claim 2, Elghazzawi discloses, “A wearable medical device (Fig. 1 drawing label 108 the electrodes placed on the body of the patient), comprising: at least two [sensors] for detecting a characteristic of a CPR therapy performed on the patient (Fig. 1, electrode 108 with the accelerometer 110, para. 22 the electrode 108 contains an accelerometer on the electrode used to collect information about chest compressions, the accelerometer is the first sensor para. 43 the electrode contains a camera used to image the person to help the user identify where the electrode should be placed, each electrode assembly 108 is understood to be a sensor), wherein the at least two [sensors] are positioned at locations at the anterior surface of the patient's chest (para. 23-26 discusses the placement of the electrodes, commonly two electrodes are placed, one near the sternum which divides the chest in two and runs down the middle of the chest, this one is usually placed on the upper sternum area as shown in fig. 4 drawing label 50a, and a second electrode is placed in the apex, shown by drawing label 50b), but spaced apart from a center of the patient's chest (the center of the chest under broadest reasonable interpretation under broadest reasonable interpretation the current electrodes shown in the annotated fig. 4 are viewed to be spaced apart from the center of the chest, see annotated image of fig. 4),

    PNG
    media_image1.png
    531
    819
    media_image1.png
    Greyscale
 the locations being chosen to identify a characteristic of the center of the patient's chest (para. 23-26 the electrodes are placed at the sternum and apex location, as shown in the annotated picture above under broadest reasonable interpretation the electrodes appear to frame the user’s chest); an output device (para. 21 the system, 100, contains a tablet, 116 which provides a display and reports information that has been collected via the electrodes); and a processor configured for processing information from the at least two [sensors] and providing (para. 21-22 the system 100 is used to collect information from the electrodes about CPR therapy, which covers both chest compressions and defibrillation, and then display to the rescuer on the tablet, 116 information about CPR therapy, the tablet, 116 inherently contains a processing system, para. 49 discusses how the display system can present to the user where the electrodes should be placed and how they should be moved), to the output device (para. 21-22 the tablet, 116 will display information related to the CPR therapy to the rescuer, para. 49 system will display where to properly place the electrodes based on information collected), information about the CPR therapy (para. 21-22 the tablet, 116, will display information collected about the chest compressions, para. 49 the display presents information of where the electrodes should be placed), wherein the processing comprises determining information about a geometry defined by the at least two [sensors] during the CPR therapy (para. 42 discusses how the correct placement of the electrodes will allow for proper information about CPR to be collected, para. 22 the accelerometer can provide information about the chest compressions such as the required depth and rate, proper compression depth differs based on patient, for example the target depth for an adult is different from that of a child, therefore it is understood that compression depth falls under information relating to the geometry of the chest, para. 43 the electrode camera images the chest and then will provide the user with where the electrodes should be placed for proper CPR therapy administration),” but fails to disclose, “at least two accelerometers”, “a garment configured to be worn about a torso of a patient.” Chapman teaches, an electrode assembly containing an accelerometer (para. 25 discusses a set of sensing electrodes 120, 121 which contain an accelerometer attached to the electrodes).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have combined the electrode assemblies containing an accelerometer, as taught by Chapman, with the CPR system as taught by Elghazzawi, for the purpose of creating a CPR system in which each of the two electrodes placed on the patient contain accelerometer sensors which are (Fig.1 showing the wearable medical device used to hold the different electrodes and sensors, para. 28 discusses the device being a wearable harness or vest used to hold electrodes and sensors, the belt or vest is understood to be a garment).”  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention have combined the vest/ belt containing sensing electrodes to be worn by the patient, as taught by Herken, with the CPR therapy system, of Elghazzawi, for the purpose of creating a wearable CPR therapy device able to hold the sensors in place in order to avoid the movement and shifting of the sensors during the CPR therapy.
In regards to claim 3, Elghazzawi in view of Chapman, in further view of Herken discloses the system of claim 2.  Elghazzawi further discloses, “wherein the CPR therapy comprises chest compressions (para. 21-22 the system contains an accelerometer which measures chest compressions).”
In regards to claim 4, Elghazzawi in view of Chapman, in further view of Herken discloses the system of claim 2.  Elghazzawi further discloses, “wherein the CPR therapy comprises ventilations (Fig. 1 drawing label 104, para. 22 the system can contain an additional sensor of a ventilation bag, 104 which is able to collect information about the airflow and ventilation).”  
In regards to claim 7, the modified system of Elghazzawi discloses the above mentioned, but fails to disclose, “wherein determining information about the geometry defined by the at least two accelerometers comprises determining motion of a line defined by the two accelerometers.”  (para. 25 discusses the accelerometers are part of the sensing electrode assembly, under broadest reasonable interpretation the two electrodes are placed on the chest and a line could be drawn between the two electrodes containing the electrodes, the compression is detected from the two accelerometers, therefore it is understood under broadest reasonable interpretation that the compression detected between the two accelerometers could be understood as detecting the motion of the line).”  Therefore, it would have been obvious to one having ordinary skill in before the effective filing date of the present invention to have combined identifying the compressions using accelerometers, as taught by Chapman, with the modified CPR therapy device of Elghazzawi, for the purpose of creating a CPR system that can identify CPR compression depths using an observed motion.
In regards to claim 8, the modified system of Elghazzawi discloses the above mentioned, but fails to disclose, “wherein the garment comprises a waistband and two shoulder straps, wherein a first accelerometer of the at least two accelerometers is positioned on the waistband and a second accelerometer of the at least two accelerometers is positioned on one of the two shoulder straps.”  Herken teaches, “wherein the garment comprises a waistband and two shoulder straps (fig. 1, where the system contains a belt portion around the stomach and two straps that go over the shoulder and to the back, the harness 110, para. 28 the harness which has a belt and a pair of shoulder straps), wherein a first [sensor] of the at least two [sensors] is positioned on the waistband (para. 29 states that there are two sensing ECG electrodes, para. 35 discusses these sensors can be acoustic sensors instead, 260, which would replace 112, Fig. 1 shows the sensing electrodes 112 which are placed on the waistband) and a second (Fig. 1 an ECG sensing electrode, 112, is placed on the bottom of the shoulder strap).”  Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the present invention to have combined the sensing electrodes being attached to the garment, as taught by Herken, with the modified system of Elghazzawi, for the purpose of creating a CPR therapy device that contains specific locations to place the sensing electrodes containing the accelerometers in order to avoid the movement and shifting of the sensing electrodes throughout CPR therapy administration. 
In regards to claim 11, Elghazzawi discloses, “A wearable medical device (Fig. 1 drawing label 108 the electrodes placed on the body of the patient), comprising: one or more [sensors] for measuring a characteristic of a CPR therapy (Fig. 1, electrode 108 with the accelerometer 110, para. 22 the electrode 108 contains an accelerometer on the electrode used to collect information about chest compressions, the accelerometer is the first sensor para. 43 the electrode contains a camera used to image the person to help the user identify where the electrode should be placed, each electrode assembly 108 is understood to be a sensor); an output device (para. 21 the system, 100, contains a tablet, 116 which provides a display and reports information that has been collected via the electrodes); and a processor configured for receiving input from a measuring device that is configured for measuring information related to a geometry of the patient's chest prior to initiation of the CPR therapy (para. 43 discusses how the electrode contains a camera which images the patient’s chest and will identify where the electrode should be placed and how it should be moved and positioned, para. 23 electrodes are attached prior to defibrillation), and Page 3 of 9 providing, to the output device (para. 49 system will display where to properly place the electrodes based on information collected, the output device would be the tablet 116), during administration of the CPR therapy, information about the CPR therapy based on the characteristic of the CPR therapy and the information related to the geometry of the patient's chest that was measured before initiating the CPR therapy (para. 42 discusses how the correct placement of the electrodes will allow for proper information about CPR to be collected, para. 43 the electrode camera images the chest and then will provide the user with where the electrodes should be placed for proper CPR therapy administration, para. 22 the accelerometer can provide information about the chest compressions such as the required depth and rate).” but fails to disclose, “one or more  accelerometers”, “a garment configured to be worn about a torso of a patient.” Chapman teaches, an electrode assembly containing an accelerometer (para. 25 discusses a set of sensing electrodes 120, 121 which contain an accelerometer attached to the electrodes).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have combined the electrode assemblies containing an accelerometer, as taught by Chapman, with the CPR system as taught by Elghazzawi, for the purpose of creating a CPR system in which each of the two electrodes placed on the patient contain accelerometer sensors which are used to provide the user with compression information.  Elghazzawi and Chapman fail to disclose, “a garment configured to be worn about a torso of a patient”.  Herken teaches, “a garment configured to be worn about a torso of a patient (Fig.1 showing the wearable medical device used to hold the different electrodes and sensors, para. 28 discusses the device being a wearable harness or vest used to hold electrodes and sensors, the belt or vest is understood to be a garment).”  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have combined the vest/ belt containing sensing electrodes to be worn by 
In regards to claim 16, the modified system of Elghazzawi discloses the above mentioned.  Elghazzawi further discloses, “wherein the measuring device is configured to measure information indicative of a location of the one or more [sensors] (para. 43 the electrodes contain a camera and the camera captures an image of the body, using the image of the body the system provides the user with information on how to place and move the electrodes),” but fails to disclose, the one or more sensors are accelerometers.”  Chapman teaches, an electrode assembly containing an accelerometer (para. 25 discusses a set of sensing electrodes 120, 121 which contain an accelerometer attached to the electrodes).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have combined the electrode assemblies containing an accelerometer, as taught by Chapman, with the CPR system as taught by Elghazzawi, for the purpose of creating a CPR system in which each of the two electrodes placed on the patient contain accelerometer sensors which are used to provide the user with compression information.  
In regards to claim 20, Elghazzawi in view of Chapman, in further view of Herken discloses the system of claim 11.  Elghazzawi further discloses, “wherein the measuring device comprises one or more cameras (para. 43 the electrodes, 200, contain cameras, 202, used to image the body of the user and identify where the electrode should be placed on the body of the user).”
In regards to claim 21, Elghazzawi in view of Chapman, in further view of Herken discloses the system of claim 20.  Elghazzawi further discloses, “wherein the one or more (para. 43 camera captures image of patients chest and identifies where the electrodes should be placed based on the image of the patient’s chest).”
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Elghazzawi (US 20130060315), in view of Chapman et al. (20060229680), in view of Herken et al. (US 20150005588), as applied to claim 2 and 11 above, in further view of Packer et al. (US 20140365175).
In regards to claim 5, the modified system Elghazzawi discloses the above mentioned, but fails to disclose “wherein the characteristic of the center of the patient's chest comprises a distance between the patient's sternum and the posterior of the patient.”  Packer teaches, “wherein the characteristic of the center of the patient's chest comprises a distance between the patient's sternum and the posterior of the patient (para. 110 discusses how the different parameters of CPR performance such as chest compression depth are calculated, the chest diameter of a patient will provide information based on the chest compression depth needed, chest diameter is inherently known to be the distance from the sternum to the spine of the patient is the chest diameter).”  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have combined measuring the patients chest diameter, as taught by Parker, with the modified system of Elghazzawi, for the purpose of creating a CPR therapy device which takes into account patient size when providing compression depth feedback in order to insure the proper CPR compressions are being administered.
In regards to claim 18, the modified system Elghazzawi discloses the above mentioned, but fails to disclose “wherein the geometry of the patient's chest comprises anterior-posterior (para. 110 discusses how the different parameters of CPR performance such as chest compression depth are calculated, the chest diameter of a patient will provide information based on the chest compression depth needed, chest diameter is inherently known to be the distance from the sternum to the spine of the patient is the chest diameter, this would be the measure of the anterior to the posterior).”  Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the present invention to have combined measuring the patients chest diameter, as taught by Parker, with the modified system of Elghazzawi, for the purpose of creating a CPR therapy device which takes into account patient size when providing compression depth feedback in order to insure the proper CPR compressions are being administered.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Elghazzawi (US 20130060315), in view of Chapman et al. (20060229680), in view of Herken et al. (US 20150005588), as applied to claim 2 above, in further view of Centen et al. (US 20110040217).
In regards to claim 6, the modified system of Elghazzawi discloses the above mentioned, but fails to disclose, “wherein the characteristic of the center of the patient's chest comprises a location above the patient's xiphoid process relative to the posterior of the patient.”  Centen teaches, “wherein the characteristic of the center of the patient's chest comprises a location above the patient's xiphoid process relative to the posterior of the patient (Fig. 14 showing the xiphoid process, 24, para. 66 a sensor takes an image and then calculates where the center of the chest is in compared to xiphoid and shoulders).”  Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the present invention to have combined performing the xiphoid process using the image of the patient, as taught by . 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Elghazzawi (US 20130060315), in view of Chapman et al. (20060229680),  in view of Herken et al. (US 20150005588), as applied to claim 2 and 9 above, in further view of Banet et al. (US 20110257555).
In regards to claim 9, the modified system of Elghazzawi discloses the above mentioned, but fails to disclose, “wherein determining information about the geometry defined by the at least two accelerometers comprises determining motion of a triangular plane defined by the at least two accelerometers.”  Banet teaches, “wherein determining information about the geometry defined by the at least two accelerometers comprises determining motion of a triangular plane defined by the at least two accelerometers (para. 34 discusses using three sensing electrodes and placing these three sensing electrodes that contain an accelerometer in a triangular shape, shown in Fig. 1, and they are able to sense motion via an ACC waveform).”  Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the present invention to have combined the electrodes arranged in a triangular format, as taught by Banet, with the modified CPR therapy system of Elghazzawi, for the purpose of creating a training system that arranges the sensors in a triangular arrangement in order to better collect movement of chest compressions.
In regards to claim 10, the modified system of Elghazzawi discloses the above mentioned, but fails to disclose, “wherein the garment comprises a waistband and two shoulder straps, wherein a first accelerometer is positioned on the waistband and a second and third (fig. 1, where the system contains a belt portion around the stomach and two straps that go over the shoulder and to the back, the harness 110, para. 28 the harness which has a belt and a pair of shoulder straps), wherein a first [sensor] is positioned on the waistband (para. 29 states that there are two sensing ECG electrodes, para. 35 discusses these sensors can be acoustic sensors instead, 260, which would replace 112, Fig. 1 shows the sensing electrodes 112 which are placed on the waistband) and a second and third [sensor] are positioned on the two shoulder straps (Fig. 1 an ECG sensing electrodes, 112, are placed on the bottom of the shoulder strap).”  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have combined the sensors being attached to the garment, as taught by Herken, with the modified system of Elghazzawi, for the purpose of creating a CPR therapy device that contains locations to place sensors in order to avoid the movement and shifting of the sensors throughout CPR therapy administration. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Elghazzawi (US 20130060315), in view of Chapman et al. (20060229680), in view of Herken et al. (US 20150005588), as applied to claim 12 above, in further view of Palazzolo et al. (US 20040082888).
In regards to claim 13, the modified system of Elghazzawi discloses the above mentioned, but fails to disclose, “wherein at least one of the one or more accelerometers is configured to measure information related to acceleration in three axes.”  Palazzolo teaches, “wherein at least one of the one or more accelerometers is configured to measure information related to acceleration in three axes (para. 129 the accelerometer is a tri-axial accelerometer meaning it measures acceleration information on all 3 axes).”  Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the present invention to have combined the accelerometer being a three-axis accelerometer, as taught by Palazzolo, with the modified CPR therapy system of Elghazzawi, for the purpose of creating a training system that is able to collect information about chest compressions in three different axes in order to identify if the chest compression is being performed correctly.
In regards to claim 14, the modified system of Elghazzawi discloses the above mentioned, but fails to disclose, “wherein at least one of the one or more accelerometers is configured to measure information related to tilt.”  Palazzolo teaches, “wherein at least one of the one or more accelerometers is configured to measure information related to tilt (para. 198 the accelerometer is used to measure tilt information throughout the therapy).” Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have combined the accelerometer observing the tilt of the compression, as taught by Palazzolo, with the modified CPR therapy system of Elghazzawi, for the purpose of creating a training system that is able to collect information about chest compressions in order to identify if the chest compression is being performed in the right area and at the correct angle.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Elghazzawi (US 20130060315), in view of Chapman et al. (20060229680), in view of Herken et al. (US 20150005588), as applied to claim 11 above, in further view of Freeman et al. (US 20140342331), referred to as Freeman 2.
In regards to claim 15, the modified system of Elghazzawi discloses the above mentioned, but fails to disclose, “wherein the processor is configured to use the information related to the geometry of the patient's chest to generate a 3D representation of the patient's chest (para. 43 the electrode contains a camera to image the chest and identify where the electrodes should be placed).  Freeman 2 teaches, “wherein the processor is configured to use the information related to the geometry of the patient's chest to generate a 3D representation of the patient's chest [during] CPR (para. 103 the analysis module, 158 presents a 3D representation of the chest when the chest compressions are being performed).”  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have combined the presenting a 3D representation of the patient’s chest, as taught by Freeman 2, with the CPR therapy system of Elghazzawi teaching imaging a chest prior to a CPR therapy, for the purpose of providing visual feedback to the user about the patient’s chest in order to provide the user time to plan the therapy. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Elghazzawi (US 20130060315), in view of Chapman et al. (20060229680), in view of Herken et al. (US 20150005588), as applied to claim 11 above, in further view of Freeman et al. (US 20120259156).
In regards to claim 17, the modified system of Elghazzawi discloses the above mentioned, but fails to disclose, “wherein the geometry of the patient's chest comprises transverse diameter of the chest.”  Freeman teaches, “wherein the geometry of the patient's chest comprises transverse diameter of the chest (para. 84 discusses that the system takes into account the changes in the transverse diameter of the thorax, chest, throughout the administration of CPR therapy, or the compressions).”  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Elghazzawi (US 20130060315) in view of Herken et al. (US 20150005588), as applied to claim 11 above, in further view of Nour (US 20140148739).
In regards to claim 19, the modified system of Elghazzawi discloses the above mentioned, but fails to disclose, “wherein the geometry of the patient's chest comprises contours of the chest.” Nour teaches, “wherein the geometry of the patient's chest comprises contours of the chest (para. 109 the system observes and takes into account the different contours of the different human bodies).”  Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the present invention to have combined observing the contours of the patient’s body, as taught by Nour, with the CPR therapy system of Elghazzawi, for the purpose of creating a CPR therapy system that takes into account the different contours of a patient’s chest in order to avoid injuring the patient. 
Response to Arguments
Applicant's arguments regarding the Double Patenting rejection have been fully considered but they are not persuasive.  The Applicant asks the double patenting rejection be held in abeyance until allowance.  The Examiner disagrees.  The Examiner understands the Applicant’s position, but for the purpose of compact prosecution the Double Patenting rejection has been reapplied. 
Applicant's arguments regarding the 103 rejection have been fully considered but they are not persuasive.  The Applicant argues that the current system fails to disclose the current claim amendments particularly the system containing two accelerometers.  The Examiner disagrees.  As described above Elghazzawi discloses having two electrodes that can be placed on the body, shown in figure 4 and discussed in paragraph 23-26.  Further, Chapman has been applied as a secondary reference to teach the electrodes having accelerometers attached, as discussed in paragraph 25.  Therefore, the combination of these two limitations teaches the amended limitation.  Further, the amended limitation discusses the accelerometers are spaced apart from the center of the chest.  The Examiner has provided below an annotation of the Applicant’s drawing showing under broadest reasonable interpretation where the center of the chest is located.

    PNG
    media_image2.png
    650
    860
    media_image2.png
    Greyscale

The current prior art of Elghazzawi discusses under broadest reasonable interpretation the sensors are placed spaced apart from the center of the chest as seen below in the annotated picture.

    PNG
    media_image1.png
    531
    819
    media_image1.png
    Greyscale

Next, the Applicant argues that the recitation of the specifications is not taught by the prior art listed by the Examiner.  The Examiner disagrees.  The two paragraphs cited in the response to arguments do not contain elements recited in the claims so the arguments are considered moot.  Therefore, the 103 rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/L.D.V/Examiner, Art Unit 3715             

/JAMES B HULL/Primary Examiner, Art Unit 3715